UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4861


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTON DAMON HOLMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:12-cr-00203-JAB-1)


Submitted:   July 25, 2014                  Decided:      August 28, 2014


Before NIEMEYER   and   DIAZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Stevens, Bridgman, Michigan, for Appellant. Ripley
Rand, United States Attorney, Rebecca Fitzpatrick, Special
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quenton Damon Holman pled guilty, pursuant to a plea

agreement, to possession with intent to distribute forty-three

grams of a mixture and substance containing a detectable amount

of cocaine, in violation of 21 U.S.C. § 841(a)(1) (2012), and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).         Holman appeals the ninety-two-month

sentence imposed upon resentencing, arguing that the district

court erred by failing to make specific findings of fact to

support the four-level enhancement based on his possession of a

firearm in connection with another felony offense.                    See U.S.

Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6)(B) (2012).

          We review a sentence for procedural and substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).               In determining

procedural    reasonableness,      we   consider,   among    other    factors,

whether the district court properly calculated the Guidelines

range.    Id.         Generally,   in   reviewing   the    district    court’s

Guidelines calculations, “we review the district court’s legal

conclusions de novo and its factual findings for clear error.”

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks omitted).            Because Holman failed to

object   to     the     application     of   the    USSG    § 2K2.1(b)(6)(B)

enhancement in the district court, however, we review his claim

                                        2
for plain error.            United States v. Carthorne, 726 F.3d 503, 509

(4th    Cir.    2013),      cert.       denied,     134     S.    Ct.    1326     (2014);      see

Henderson       v.     United      States,     133     S.     Ct.       1121,    1126    (2013)

(explaining plain error).                We find no such error.

               Pursuant       to    Fed.       R.     Crim.       P.     32(i)(3)(A),          the

sentencing          court   “may    accept      any    undisputed          portion       of    the

presentence report as a finding of fact.”                              Moreover, even if a

defendant       objects      to     a    finding      in      the      presentence       report

(“PSR”),       in    the    absence      of   an    affirmative          showing       that    the

information is not accurate, “the court is free to adopt the

findings of the presentence report without more specific inquiry

or explanation.”            United States v. Love, 134 F.3d 595, 606 (4th

Cir. 1998) (internal quotation marks and alteration omitted).

Given   Holman’s        failure     to     object     to    the     enhancement         and    his

related     failure         to     affirmatively           show     that        the    PSR     was

inaccurate, we conclude that there is no error, let alone plain

error, in the district court’s reliance on the PSR and failure

to make specific findings of fact.

               Moreover, to the extent Holman argues that the facts

of his case did not justify the district court’s application of

the USSG § 2K2.1(b)(6)(B) enhancement, we disagree.                               The written

factual    basis        —   on     which      the    probation          officer       relied    in

describing the offense conduct in the PSR and to which Holman



                                                3
did    not   object     —    was   more   than   sufficient   to   support    the

enhancement.

             Accordingly, we affirm the district court’s judgment.

We    dispense   with       oral   argument   because   the   facts   and   legal

contentions      are   adequately      presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                          4